             Case 3:21-cv-00787-JST Document 31 Filed 02/05/21 Page 1 of 4




1    RICHARD TAN, SBN 327366
     LAW OFFICES OF RICHARD TAN
2
     3020 Bridgeway, Suite 192
3    Sausalito, CA 94965
     Telephone: (510) 345-3246
4    Facsimile: (415) 532-1310
     Email: richardtan@tutanota.com
5

6    Attorneys for Plaintiffs,
     KEITH H. WASHINGTON,
7    SAN FRANCISCO BAY VIEW
     NATIONAL BLACK NEWSPAPER
8

9                      IN THE UNITED STATES DISTRICT COURT

10                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12
     KEITH H. (“MALIK”) WASHINGTON, an       )    Case No.: 3:21-cv-00787
     individual; and SAN FRANCISCO BAY       )
                                             )
13   VIEW NATIONAL BLACK NEWSPAPER,          )    [PROPOSED] ORDER GRANTING
     a California corporation,               )    PLAINTIFFS’ APPLICATION FOR A
14                                           )    TEMPORARY RESTRAINING
15
            Plaintiffs,                      )    ORDER AND/OR ORDER TO SHOW
                                             )    CAUSE AND FOR PRELIMINARY
                                             )
16                 vs.                       )    INJUNCTION
                                             )
17   FEDERAL BUREAU OF PRISONS, a            )
18
     public agency of the United States; THE )
     GEO GROUP, INC., a Florida corporation, )
                                             )
19   dba GEO CALIFORNIA, INC.; MONICA )
     HOOK, an individual; MARIA RICHARD, )
20   an individual; WILL GOMEZ, an           )
21
     individual, MURTALA LANVAL, an          )
     individual, and DOES 1 through 10,      )
                                             )
22   inclusive,                              )
                                             )
23          Defendants.                      )
                                             )
24
                                             )
25

26
           Having considered all material filed in support of and in opposition to
27
      Plaintiffs’ Application for a Temporary Restraining Order and/or Order to Show
28



     Washington v. Federal Bureau of Prisons, Case No.
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction
                Case 3:21-cv-00787-JST Document 31 Filed 02/05/21 Page 2 of 4




1     Cause for Preliminary Injunction, and having considered the arguments of counsel,
2     and good cause appearing:
3          IT IS HEREBY ORDERED that Plaintiffs’ Application for a Temporary
4     Restraining Order and/or Order to Show Cause for Preliminary Injunction is
5     GRANTED.
6

7          Defendants and all persons acting with them or under their control are enjoined
8     from retaliating, whether via inmate discipline or other means, against Mr.
9     Washington for speaking with members of the press until his pre-release status ends
10    on May 31, 2021.
11         Defendants are prohibited from imposing disciplinary sanctions arising from
12    the incident report of February 4, 2021.
13         The disciplinary charges of February 4, 2021 are declared void.
14

15         Defendants and all persons acting with them or under their control are further
16    ordered to :
17         1.        Revoke the disciplinary sanction against Mr. Washington, Report No.
18   3466318, and remove the sanction from Mr. Washington’s record;
19         2.        Restore Mr. Washington‟s good time credits (14 days), which have delayed
20   his expected date for home confinement and expected release date;
21         3.        Revoke the requirement that Mr. Washington fill out a “News Interview
22   Authorization Form” before he speaks with members of the press;
23         4.        Permit Mr. Washington to speak with members of the press freely, both in
24   a personal capacity, for work purpose, and for interviews;
25         5.        Return Mr. Washington‟s cell phone to him.
26

27         IT IS FURTHER ORDERED that Defendants show cause before this Court at
28    ________________________, United States Courthouse, the Northern District


     Washington v. Federal Bureau of Prisons, Case No.
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction
                Case 3:21-cv-00787-JST Document 31 Filed 02/05/21 Page 3 of 4




1     of California, on the _______ day of ____________, 2021 at _____ o’clock
2     __.m., or such other date as may be fixed by the Court, why a preliminary
3     injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure, should not
4     be issued ordering the Defendants, and all persons acting with them or under their
5     control, pending the final hearing and determination of this action, to :
6

7          1.      Revoke the disciplinary sanction against Mr. Washington, Report No.
8    3466318, and remove the sanction from Mr. Washington‟s record;
9          2.      Restore Mr. Washington‟s good time credits (14 days), which have delayed
10   his expected date for home confinement and expected release date;
11         3.      Revoke the requirement that Mr. Washington fill out a “News Interview
12   Authorization Form” before he speaks with members of the press;
13         4.      Permit Mr. Washington to speak with members of the press freely, both in
14   a personal capacity, for work purpose, and for interviews;
15         5.      Return Mr. Washington‟s cell phone to him.
16

17         Defendants shall also show cause before this Court at the aforementioned
18    location and time why a preliminary injunction, pursuant to Rule 65 of the Federal
19    Rules of Civil Procedure, should not be issued enjoining the Defendants, and all
20    persons acting with them or under their control, pending the final hearing and
21    determination of this action, from retaliating whether via inmate discipline or other
22    means, against Mr. Washington for speaking with members of the press until his
23    pre-release status ends on May 31, 2021.
24

25

26

27

28



     Washington v. Federal Bureau of Prisons, Case No.
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction
             Case 3:21-cv-00787-JST Document 31 Filed 02/05/21 Page 4 of 4




1          IT IS SO ORDERED.
2
           Dated:
3
                                            ___________________________________
4                                           Hon. Jon S. Tigar
                                            UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Washington v. Federal Bureau of Prisons, Case No.
     [Proposed] Order Granting Plaintiffs’ Application for a Temporary Restraining Order
     and/or Order to Show Cause for Preliminary Injunction
